DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 5, 6, 9, 14 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of the cancellation of the claims.
The rejection of claims 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims correcting antecedent basis and cancellation of claim 9.
The rejection of claims 1, 2 and 4-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to claim specifying the inclusion of a transmembrane and intracellular signaling domain in addition to the BDCA2-binding domain in the CAR and cancellation of claims 5, 6 and 9.
The separate rejection of claims 7-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to claims 7 and 8 designating the population of cells as isolated, and in view of the cancellation of claim 9.
The rejection of claims 10 and 13-15 under 35 U.S.C. 103 as being unpatentable over 
Cellectis (Press Release, https://cellectis.com/en/press/cellectis-submits-ind-application-for-ucart123-an-allogeneic-gene-edited-car-t-cell-product-candidate-in-aml-and-bpdcn , 03 Jan. 2017), in view of Abate-Daga et al. (Mol. Ther. 3:16014, doi:10.1038/mto.2016.14, 2016), Riaz et al. (Canc. Control, 21(4):279-, Oct. 2014), Laribi et al. (Biol. Blood Marrow Transpl. 22(8):1357-1367, 2016, cited in the IDS filed 6/30/20), Boiocchi et al. (Blood, 122(2):296-297, 11 Jul 2013). US 10,611,843 B2 (Fournier) and Wälchi et al. (Annals Oncol. 26(Supplement 8):viii1-viii4, 2015) is withdrawn in view of the cancellation of claims 14 and 15 and amendment to independent claim 10 limiting the tagged polypeptide of the composition to one comprising the amino acid sequence of SEQ ID NO:1 and 2, which is not taught or suggested by the prior art.
The rejection of claims 1, 2 and 5-9 under 35 U.S.C. 103 as being unpatentable over US 9,815,901 B2 (Brogdon), Abate-Data et al. (Mol. Ther. 3:16014, 2016), Riaz et al. (Canc. Control, 21(4):279-, Oct. 2014), Laribi et al. (Biol. Blood Marrow Transpl. 22(8):1357-1367, 2016, cited in the IDS filed 6/30/20), Boiocchi et al. (Blood, 122(2):296-297, 11 Jul 2013), US Patent 10,611,843 B2 (Fournier) and Glienke et al. (Frontiers Pharmacol. 6(21):1-7, 12 Feb. 2015) is withdrawn in view of the cancellation of claims 5, 6 and 9, the recitation of specific sequences of the antigen binding domain set forth in claim 2, and in favor of the new rejection set forth below.

Sequence Requirements
While the amendment filed 8/15/22 corrected the units and size of the Sequence Listing, the creation date of June 2, 2020, is incorrect.  The date should be the filing date of the Sequence Listing, i.e., 6/30/20. See Electronic Acknowledgement Receipt (EFS ID: 29873005) of 6/30/20.  Appropriate correction is required.

	
Claim Objections
New claims 16 and 17 are objected to because of the following informalities: Both claims recite “an antigen binding domain specific for BDCA2 comprising the amino acid sequences…”  It is not entirely clear whether it is the binding domain or BDCA2 which comprise the amino acid sequences.  Clarity could be added by, for example, rephrasing the claims as follows: an antigen binding domain specific for BDCA2, said antigen binding domain comprising the amino acid sequences…”  
  Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,815,901 B2 (Brogdon), Riaz et al. (Canc. Control, 21(4):279-, Oct. 2014), Laribi et al. (Biol. Blood Marrow Transpl. 22(8):1357-1367, 2016, cited in the IDS filed 6/30/20), Boiocchi et al. (Blood, 122(2):296-297, 11 Jul 2013), US Patent 10,611,843 B2 (Fournier) and Glienke et al. (Frontiers Pharmacol. 6(21):1-7, 12 Feb. 2015). 
US 9,815,901 (Brogdon) teaches chimeric antigen receptors (CAR) that bind CD123 and is expressed by an immune effector cell, e.g.¸ a T cell or NK cell, for treatment of cancer (col. 1, lines 22-26, and, e.g., Examples 3 and 5). It is taught that engineered T cells can be specifically directed toward a target when the T cells express an antigen binding domain connected to a transmembrane domain and intracellular signaling molecule which may be a costimulatory and/or primary signaling domain (col. 1, lines 36-43, and col. 2, lines 10-16). NK cells which express a CD123 CAR can be used (col. 17, lines 40-48). Primary intracellular domains are described in col. 41, lines 44-67. Transmembrane domains are described in col. 143, lines 10-67.  The CD123 CAR can be used for treatment of a variety of cancers including blastic plasmacytoid dendritic cell neoplasm (col. 18, line 56, through col. 19, line 12, and col. 201, lines 15-29). The CAR can be encoded by a single coding frame cloned into a lentiviral vector, for example (col. 133, lines 9-12, and col. 175, lines 9-22).  A method of making an isolated population of immune effector cells comprising a nucleic acid encoding the CAR is taught (col. 186, lines 1-6). Transduction of T cells to express CD123 CAR (CART cells) was accomplished to produce a population of engineered immune cells (col. 258, line 41, through col. 259, line 34), and these CART cells had anti-tumor efficacy in a mouse tumor model (col. 260, lines 48-58) and were tested for safety and efficacy in humans with AML (acute myeloid leukemia) by administration of autologous T cells comprising RNA encoding the CD123 CAR (Example 16).  Brogdon does not teach a BDCA2 CAR or isolated population of immune cells comprising a nucleic acid sequence that encodes a BDCA2 CAR.
Riaz et al. discuss (p. 280, col. 1, first paragraph) blastic plasmacytoid dendritic cell neoplasm (BPDCN) as a rare and aggressive hematological cancer derived from plasmacytoid dendritic cells (PDCs). It was found that CD303 (BDCA2) is a novel marker expressed by both extramedullary myeloid sarcoma (EMS) and BPDCN (p. 284, paragraph bridging cols. 1-2). The marker was identified in a clinicopathologic group of patients who exhibited cutaneous involvement of malignant myeloid and dendritic cell neoplasms (p, 284, col. 2, last paragraph). Doctors have treated BPDCN with standard frontline therapies with little or no benefit (section “Induction Therapy” on p. 285), finding (sentence bridging pp. 286-7) “Despite a favorable response to initial induction therapy in most patients, responses are typically short-lived, suggesting that induction therapy alone is not sufficient to maintain durable remission.”  It is stated that no specifically targeted agents are approved for treatment of BPDCN, but some preliminary results “suggest that target therapy has the potential for improving patient outcomes.” (“Targeted Therapy” section beginning on p. 287) 
Laribi et al. teaches BPDCN is a pDC-derived, rare, aggressive cancer that is difficult to diagnose and is characterized by biomarkers, of which CD123 and BDCA2 (CD303) are among the most important (p. 1357, and p. 1358, col. 2, 4th and 7th paragraph, and p. 1360, col. 1, 2nd paragraph). Unlike CD123, BDCA2 is a marker for both myeloid sarcoma (MS) and BPDCN (p. 1363, col. 1, third paragraph).
Boiocchi et al. teaches anti-BDCA-2 (CD303) antibody 124B3.13 is useful to selectively label pDCs, including labeling 19/21 cases of BPDCN, but not samples from AML, ALL, diffuse large B-cell lymphomas and peripheral T-cell lymphomas.
These results support data from previous studies that used the same anti-BDCA-2 clone on a limited number of cases,6-8 thus indicating that this reagent has a very high specificity (100%), sensitivity (90.5%), and positive predictive value (100%) for BPDCN. . Remarkably, the high level of performance of the clone 124B3.13 is unique among the large set of PDC markers commonly used for BPDCN diagnosis, such as CD123, TCL1, BCL11a, CD2AP, as well as SPIB.1-3,9 Moreover, our findings complement previously published data obtained by flow cytometry using the AC144 clone,10 that demonstrated that positivity for BDCA-2 has the highest diagnostic score within a panel of markers used for BPDCN identification and confirmed that BPDCN does not cross the boundary with other hematopoietic neoplasms.10  (p. 296, col. 2, end of first paragraph)

US 10,611,843 (Fournier) teaches antibodies that bind BDCA-2 (CD303) to kill tumor cells, including chimeric and humanized antibodies (col. 1, lines 65-66, col. 2, lines 37-50).  It is also taught that plasmacytoid dendritic cells (pDCs) can cause hematopoietic tumors, including BPDCN, which cause cutaneous nodules quickly followed by infiltration of the bone marrow.  BPDCN is currently treated with chemotherapy, but there is frequent and early relapse with short survival time (col. 47-63).  An anti-CD303 antibody or functional fragment thereof is used to treat hematopoietic tumors expressing CD303 (col. 3, lines 35-39).
Glienke et al. discuss that (p. 1, end of first paragraph), “In order to improve cytotoxic activity, effector cells can be efficiently and specifically redirected by recombinant chimeric antigen receptors (CARs), which consist of a single-chain variable fragment (scFv; ectodomain) linked to intracellular signaling domains (endodomain). The scFv binds to a defined target antigen on, i.e., cancer cells and triggers effector cell activation upon target engagement.” A variety of target specific CAR T cells are in clinical trials (p. 1, col. 2, first paragraph). Several phase 1 and II clinical trials have shown the safety of NK cell therapies using donor NK cells (p. 2, col. 1, middle of first paragraph). NK cells are attractive because (first sentence of Abstract) “In contrast to donor T cells, natural killer (NK) cells are known to mediate anti-cancer effects without the risk of inducing graft-versus-host disease (GvHD).” It is taught that CAR-engineered NK cells represent an advantageous cell type for use in cancer treatment as well as other conditions, such as viral infection (p. 2, section “CAR Expressing NK Cells”).  One advantage is that (p. 4, col. 2, second paragraph) when “…mature allogenic CAR-engineered NK cells are expected to induce anti-cancer effects and disappear after a few days.  Therefore, the necessity of a suicide switch might not be given….”
It would have been obvious before the effective filing date of the instant invention to substitute a BDCA2-binding domain for the CD123-scFv in the CD123 CAR of Brogdon.  It would have been obvious to substitute one antigen-binding domain for another with the reasonable expectation of predictable and successful results. The CD123 CAR was shown to have anti-tumor activity when expressed by a T cell in an in vivo mouse tumor model. Both CD123 and BDCA2 were known to be expressed on BPCDN cancer cells, with BDCA2 also expressed on myeloid sarcoma cells (see especially Laribi et al. and Boiocchi et al.).  Fournier et al. taught antibodies against BDCA2 are useful in the treatment of cancer. It would have been obvious wherein a CAR construct bound BDCA2 for the treatment of BPCDN or myeloid sarcoma, including wherein the BDCA2-binding region was from a prior art antibody, such as those disclosed by Fournier et al., and wherein the CAR were expressed in genetically engineered T or NK cells as taught by for the CD123 CART cells by Brogdon. That is, wherein an isolated population of immune cells, i.e., T or NK cells, comprised a nucleic acid encoding the BDCA2 CAR, as taught by Brogdon for the CD123 CAR using autologous T cells (e.g., Example 16 of Brogdon) Brogdon also disclosed that NK cells could be used and Glienke et al. teach the variety of CART cells that have been used. Glienke et al. noted that NK cells may be advantageous because of their shorter life spans. 


Applicant notes (p. 8/10, bottom, of REMARKS) that claim 3 was not rejected in the previous rejection under 35 USC 103. As a result, the limitations from claim 3 were brought into claim 1, thereby obviating the rejection of claim 1 and dependent claims.  The Examiner regrets that a typographical error occurred in the original rejection, with claim 2 listed as rejected instead of claim 3.  Because of this, a new rejection is set forth above to address this.


Allowable Subject Matter
Claims 2, 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10, 12, 13 and 17 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 8, 2022